Title: From Alexander Hamilton to William S. Smith, 6 September 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York Sepr. 6th. 1799
          
          Mr. Richards informs me that it has been found impossible to collect any considerable quantity of wood from the neighborhood of the Bronks river, and that it will be necessary to procure it from the North or East river by water; That the wood delivered at West Chester landing will cost about the same price at as at New York, and that the expence of carting transportation from the landing to the camp will be two dollars pr. cord.
          This is a very serious inconvenience. and I must request you to meet enquire concerning the practicability of collecting wood in the neigborhood of the camp look out for a convenient position for a camp in the neigborhood of which a sufficient and cheap supply of wood may be procured, and report to me. It will not be material that the place should be near that at which the troops are now stationed.
          With great considn I am, Sir &c: &c:
          Col. Smith
        